Fourth Court of Appeals
                               San Antonio, Texas
                                      July 21, 2017

                                   No. 04-17-00319-CR

                                   John K. MARLON,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR10739W
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
       The appellant’s motion for extension of time is hereby GRANTED IN PART. Time is
extended to August 11, 2017.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk